15-2953
     Bhangu v. Sessions
                                                                                                   BIA
                                                                                              Wright, IJ
                                                                                           A200 896 488

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of February, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            GERARD E. LYNCH,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   KULDIP SINGH BHANGU,
14            Petitioner,
15
16                        v.                                                   15-2953
17                                                                             NAC
18   JEFF SESSIONS, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                          Hardeep S. Rai, San Francisco, CA.
24
25   FOR RESPONDENT:                          Benjamin C. Mizer, Principal Deputy
26                                            Assistant Attorney General; Keith I.
27                                            McManus, Assistant Director; Juria

      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Jeff Sessions is
     automatically substituted for former Attorney General Loretta E. Lynch as Respondent.
1                                L. Jones, Trial Attorney, Office of
2                                Immigration Litigation, United
3                                States Department of Justice,
4                                Washington, DC.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Kuldip Singh Bhangu, a native and citizen of

11   India, seeks review of a September 1, 2015, decision of the BIA,

12   affirming a January 31, 2014, decision of an Immigration Judge

13   (“IJ”) denying asylum, withholding of removal, and relief under

14   the Convention Against Torture (“CAT”).      In re Kuldip Singh

15   Bhangu, No. A200 896 488 (B.I.A. Sept. 1, 2015), aff’g No. A200

16   896 488 (Immig. Ct. N.Y. City Jan. 31, 2014).     We assume the

17   parties’ familiarity with the underlying facts and procedural

18   history in this case.

19       Under the circumstances of this case, we have reviewed the

20   decision of the IJ as supplemented by the BIA.        See Yan Chen

21   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).   The applicable

22   standards   of   review   are   well   established.      8 U.S.C.

23   § 1252(b)(4)(B); Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

24   (2d Cir. 2008); Pierre v. Holder, 588 F.3d 767, 772 (2d Cir.

25   2009).

                                     2
1    Adverse Credibility Determination

2        “Considering the totality of the circumstances, and all

3    relevant factors, a trier of fact may base a credibility

4    determination on the demeanor, candor, or responsiveness of the

5    applicant . . . , the inherent plausibility of the applicant’s

6    . . . account, the consistency between the applicant’s . . .

7    written and oral statements . . . , the internal consistency

8    of each such statement, [and] the consistency of such statements

9    with other evidence of record . . . without regard to whether

10   an inconsistency, inaccuracy, or falsehood goes to the heart

11   of the applicant’s claim, or any other relevant factor.”

12   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

13   Substantial evidence supports the agency’s determination that

14   Bhangu was not credible as to his claim that his uncle tried

15   to kill him in India on account of a dispute over his father’s

16   land.

17       The agency reasonably relied on Bhangu’s demeanor, noting

18   that he was evasive and vague when testifying.      See 8 U.S.C.

19   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d 77,

20   81 n.1 (2d Cir. 2005); Jin Shui Qiu v. Ashcroft, 329 F.3d 140,

21   152 (2d Cir. 2003) (“Where an applicant gives very spare

22   testimony . . . the IJ . . .       may fairly wonder whether the

23   testimony is fabricated . . . [and] may wish to probe for
                                    3
1    incidental details.”), overruled in part on other grounds by

2    Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 305 (2d

3    Cir. 2007).   The agency’s demeanor finding and the overall

4    credibility   determination    were    bolstered   by   Bhangu’s

5    inconsistent statements regarding whether his father had been

6    arrested once or twice and whether Bhangu had accompanied his

7    father to the police station to report his uncle’s attack.   See

8    Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

9    2006); see also Xiu Xia Lin, 534 F.3d at 165-67.

10       Furthermore, the agency reasonably relied on Bhangu’s

11   omission of several material facts from his written statement.

12   See Xiu Xia Lin, 534 F.3d at 166-67 & n.3 (“An inconsistency

13   and an omission are . . . functionally equivalent.”).        He

14   omitted the following facts: his uncle had the police arrest

15   him in India; his uncle threatened his wife; and his mother died

16   from a heart attack as a result of his family’s land dispute.

17   Bhangu did not compellingly explain any of these omissions from

18   his written statement.   See Majidi, 430 F.3d at 80.

19       Having questioned Bhangu’s credibility, the IJ reasonably

20   relied further on Bhangu’s failure to rehabilitate his claim

21   with certain corroborating evidence.    “An applicant’s failure

22   to corroborate his or her testimony may bear on credibility,

23   because the absence of corroboration in general makes an
                                    4
 1   applicant unable to rehabilitate testimony that has already

 2   been called into question.”         Biao Yang v. Gonzales, 496 F.3d
3   268, 273 (2d Cir. 2007).        As the agency noted, Bhangu failed

 4   to submit the following evidence: objective evidence that his

 5   father   owns   the   land    at   issue;   medical   records   of   his

 6   hospitalization; a letter from his maternal uncle with whom he

 7   purportedly hid; and a letter from his wife.          Furthermore, the

 8   IJ reasonably concluded that the affidavits from Bhangu’s

 9   father and village leader were entitled to little weight because

10   the authors were not available for cross-examination and his

11   father’s affidavit was inconsistent with Bhangu’s testimony

12   (regarding the number of times his father was arrested and

13   whether they went to the police station together).                   See

14   8 U.S.C. § 1158(b)(1)(B)(iii); see also Y.C. v. Holder, 741

15 F.3d 324, 334 (2d Cir. 2013).

16       Given the demeanor, inconsistencies, and lack of

17   corroboration, the agency’s adverse credibility determination

18   is supported by substantial evidence.          8 U.S.C.

19   § 1158(b)(1)(B)(iii).        That determination is dispositive of

20   asylum, withholding of removal, and CAT relief because all three

21   claims are based on the same factual predicate.           See Paul v.

22   Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

23
                                         5
1    Due Process Claim

2          Bhangu argues that his due process rights were violated

3    given problems with the interpreter at his hearing before the

4    IJ.   “To establish a violation of due process, an alien must

5    show that []he was denied a full and fair opportunity to present

6    h[is] claims or that [he was] otherwise deprived . . . of

7    fundamental fairness.”      Burger v. Gonzales, 498 F.3d 131, 134

8    (2d Cir. 2007) (internal quotation marks omitted).          “Parties

9    claiming denial of due process in immigration cases must, in

10   order to prevail, allege some cognizable prejudice fairly

11   attributable to the challenged process.”          Garcia-Villeda v.

12   Mukasey, 531 F.3d 141, 149 (2d Cir. 2008) (internal quotation

13   marks omitted).

14         Bhangu was not deprived of a full and fair opportunity to

15   present his claim or prejudiced as a result of interpreter

16   error.   The interpreter made three errors at the beginning of

17   Bhangu’s hearing.    Each error was immediately identified by the

18   IJ and Bhangu’s attorney.      The IJ instructed the interpreter

19   to proceed more cautiously, and the record does not demonstrate

20   any subsequent errors.      Furthermore, when Bhangu’s testimony

21   became   confused   about   dates,   the   IJ   provided   Bhangu   an

22   opportunity to clarify and confirmed that he understood the


                                      6
1    interpreter.   On another such occasion, Bhangu admitted that

2    he, and not the interpreter, had provided the wrong date.

3        Accordingly, because the IJ ensured that any errors in

4    interpretation   were   corrected   and   did   not   rely   on   any

5    incorrectly translated testimony to deny relief, Bhangu was not

6    deprived a fair hearing or prejudiced.      See Burger, 498 F.3d
7    at 134; see also Garcia-Villeda, 531 F.3d at 149.

8        For the foregoing reasons, the petition for review is

9    DENIED.   As we have completed our review, the pending motion

10   for a stay of removal in this petition is DENIED as moot.

11                                FOR THE COURT:
12                                Catherine O’Hagan Wolfe, Clerk




                                    7